          Case 1:19-cv-10471-LLS Document 15 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONY HERMO,

                                 Plaintiff,
                                                              19-CV-10471 (LLS)
                    -against-
                                                              CIVIL JUDGMENT
 THE CITY OF NEW YORK, et al.,

                                 Defendants.

       Pursuant to the order issued May 5, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       A copy of this judgment is to be mailed in chambers.

SO ORDERED.

 Dated:   May 5, 2020
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
